Case: 12-12177   Date Filed: 11/05/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12177
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:11-cr-00256-JA-GJK-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JUAN HERIBERTO CARRILLO,
a.k.a. Armando Cotto-Ramos,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 5, 2014)

Before TJOFLAT, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-12177     Date Filed: 11/05/2014    Page: 2 of 2


      Roger Weeden, counsel for Juan Carrillo, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion is GRANTED, and Carrillo’s

conviction and sentence are AFFIRMED.




                                          2